Citation Nr: 0403302	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1965 to May 
1968.  According to his DD 214, the veteran was awarded the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

Through correspondence dated in February 2002, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his 
claims. Pertinent identified medical and other records have 
been obtained, and VA examinations have been provided. The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

The veteran's original service medical records are not 
associated with the record.  Only the veteran's reserve duty 
medical records dated from the 1980s and incomplete copies of 
the veteran's active service medical records, which were 
provided by the veteran, are of record.  The RO must contact 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and attempt to locate the veteran's original 
service medical records.  If the service medical records are 
not available, the NPRC should provide a written explanation.

The Board finds that a VA psychiatric examination is 
necessary in order to determine the appropriate disability 
rating for the veteran's service-connected PTSD.  According 
to the most recent VA examination report dated in June 2001, 
the examiner noted that the veteran's condition had 
deteriorated somewhat since the previous examination in late 
1999.  Although the most recent VA psychiatric examination 
report dated in June 2001 is thorough, the Board notes that 
over two years have past since the last examination, and the 
veteran through his representative contends that the 
manifestations of PTSD have worsened since then. Therefore, 
the Board will remand this issue for a VA psychiatric 
examiner to review the record in order to determine the 
current state of the veteran's PTSD, including the veteran's 
employability.

The veteran is a combat veteran and has been awarded the 
Purple Heart.  In the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) 
(West 2002).

With respect to the veteran's claims for service connection 
for sleep apnea and narcolepsy, the service medical records 
show that the veteran was treated for complaints of problems 
with sleeping.  Based on the veteran's statements, it appears 
that some of these complaints were made while he was 
stationed in a combat zone.  The post-service medical 
evidence dated since the 1990s indicates that various private 
medical professionals had diagnosed him with narcolepsy and 
apnea, although based on a sleep study in 1998, a VA examiner 
found no sleep apnea.  Nevertheless, the Board finds in light 
of this evidence that an examination is necessary to 
determine if any currently diagnosed sleep disorder, 
including narcolepsy and sleep apnea, is related to the 
treatment documented during service.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO should request the veteran's 
service medical records to the 
appropriate federal agencies, including 
the NPRC. If no additional service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his claimed 
disorders. After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment.

3.  Following the receipt of the 
foregoing records, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination by an examiner 
with appropriate expertise.  The claims 
folder must be made available to the 
examiner and the completed examination 
reports should reflect review of such.  
Any indicated tests and studies should be 
conducted.

?	The examiner should identify the 
nature, frequency and severity of 
all current manifestations of the 
veteran's PTSD.  The examiner should 
provide a Global Assessment of 
Functioning (GAF) score, consistent 
with the DSM IV, with an explanation 
of the significance of the score 
assigned.  The examiner should also 
provide an opinion concerning the 
overall degree of social and 
industrial impairment resulting from 
the veteran's service-connected 
PTSD, to include whether it renders 
the veteran unemployable.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine the nature and 
etiology of any diagnosed sleep disorder, 
including narcolepsy and sleep apnea. 
Send the claims folder to the physician 
for review.  Any tests or studies deemed 
necessary to make this determination 
should be undertaken or ordered by the 
physician.  The report should indicate 
that the records were reviewed.  

?	Specifically, the examiner is to 
determine whether it is likely, as 
likely as not, or unlikely that any 
currently diagnosed sleeping 
disorder, specifically narcolepsy 
and sleep apnea, is due to or the 
result of the veteran's service.  
According to service medical records 
dated primarily in 1967, the veteran 
was treated for complaints of 
sleeping problems, including falling 
asleep while on duty.  These records 
are marked on the right hand side of 
the claims file with a yellow, index 
card sized tab.  The veteran 
maintains that he developed 
narcolepsy and sleep apnea as a 
result of this incident in service.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

?	The entire claims file, including 
service medical records, must be 
made available to and be reviewed by 
the examiner.  Service medical 
records pertaining to the treatment 
for complaints of sleeping disorders 
are marked in the claims folder with 
a yellow, index card sized tab on 
the right-hand side.

5.  The RO should then readjudicate the 
issues on appeal.  38 C.F.R. § 4.16 
(2003).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




